Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  162424 & (39)(42)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 162424
                                                                     COA: 353336
                                                                     Charlevoix CC: 18-012713-FH
  BURTON DAVID CORTEZ,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 10, 2020 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The motion for bond is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2021
         t0223
                                                                                Clerk